Name: Commission Implementing Regulation (EU) No 457/2014 of 29 April 2014 concerning the classification of certain goods in the Combined Nomenclature
 Type: Implementing Regulation
 Subject Matter: electronics and electrical engineering;  tariff policy
 Date Published: nan

 6.5.2014 EN Official Journal of the European Union L 133/35 COMMISSION IMPLEMENTING REGULATION (EU) No 457/2014 of 29 April 2014 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific provisions of the Union, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column (1) of the table set out in the Annex should be classified under the CN codes indicated in column (2), by virtue of the reasons set out in column (3) of that table. (4) It is appropriate to provide that binding tariff information issued in respect of the goods concerned by this Regulation which does not conform to this Regulation may, for a certain period, continue to be invoked by the holder in accordance with Article 12(6) of Council Regulation (EEC) No 2913/92 (2). That period should be set at three months. (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column (1) of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN codes indicated in column (2) of that table. Article 2 Binding tariff information which does not conform to this Regulation may continue to be invoked in accordance with Article 12(6) of Regulation (EEC) No 2913/92 for a period of three months from the date of entry into force of this Regulation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 April 2014. For the Commission, On behalf of the President, Algirdas Ã EMETA Member of the Commission (1) OJ L 256, 7.9.1987, p. 1. (2) Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (OJ L 302, 19.10.1992, p. 1). ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) 1. A digital electronic apparatus with one High-Definition Multimedia Interface (HDMI) input and eight HDMI outputs (so-called active HDMI splitter) in a housing with dimensions of approximately 12 Ã  6 Ã  2 cm. It supports the High-bandwidth Digital Content Protection (HDCP) protocol and is supplied with 5 V DC. The apparatus is used for simultaneously splitting, without loss of quality, one HDMI input signal into eight HDMI output signals with the same technical characteristics as the original input signal. It allows a HDMI signal originating from one source (for example, a set-top box) to be simultaneously distributed to several apparatus (for example, television sets). 8543 70 90 Classification is determined by general rules 1 and 6 for the interpretation of the Combined Nomenclature and by the wording of CN codes 8543, 8543 70 and 8543 70 90. The HDMI splitter is not an apparatus for making connections to or in electrical circuits or a panel for the distribution of electricity as it splits one input signal into eight output signals and simultaneously processes HDCP protocols. Consequently, classification under either heading 8536 as junction boxes or heading 8537 as boards, panels, consoles, desks, cabinets and other bases, equipped with two or more apparatus of heading 8535 or 8536, for the distribution of electricity is excluded. As the apparatus has an individual function, which is not covered more specifically by a heading of Chapter 85, it is therefore to be classified under CN code 8543 70 90 as an electrical apparatus, having an individual function, not specified or included elsewhere in Chapter 85. 2. A digital electronic apparatus with four High-Definition Multimedia Interfaces (HDMI) inputs, one HDMI output and a button for selecting the input (so-called active HDMI switch). It incorporates an amplifier for regenerating weak signals, 4 LEDs for indicating the selected input and is supplied with 5 V DC. The apparatus supports full 1080p video signals with a data transfer up to 2,5 Gbps and the High-bandwidth Digital Content Protection (HDCP) protocol. The apparatus is used for selecting one HDMI input to be connected to the HDMI output. It allows the selection of HDMI signals originating from different sources (for example, a DVD player, a set-top box) to be connected to one apparatus, for example, a television set. 8543 70 90 Classification is determined by general rules 1 and 6 for the interpretation of the Combined Nomenclature and by the wording of CN codes 8543, 8543 70 and 8543 70 90. The HDMI switch is not an apparatus for switching electrical circuits or for the distribution of electricity as it switches (selects) one of the HDMI inputs to be connected to the HDMI output and simultaneously amplifies the signal and processes HDCP protocols. Consequently, classification under either heading 8536 as switches or heading 8537 as boards, panels, consoles, desks, cabinets and other bases, equipped with two or more apparatus of heading 8535 or 8536, for the distribution of electricity is excluded. As the apparatus has an individual function, which is not covered more specifically by a heading of Chapter 85, it is therefore to be classified under CN code 8543 70 90 as an electrical apparatus, having an individual function, not specified or included elsewhere in Chapter 85. 3. An apparatus with four High-Definition Multimedia Interfaces (HDMI) inputs and one HDMI output (so-called passive HDMI switch) in a housing with dimensions of approximately 18 Ã  12 Ã  3 cm. It incorporates a so-called multi-station push button switch with four push buttons (one per input) which are rigidly attached to each other. Upon selection of one of the inputs, the others are automatically switched off. The apparatus is used for selecting, by pushing one of the buttons, one HDMI input to be connected to the HDMI output. It allows the selection of HDMI signals originating from different sources (for example, a DVD player, a set-top box) to be connected to one apparatus, for example, a television set. 8536 50 80 Classification is determined by general rules 1 and 6 for the interpretation of the Combined Nomenclature and by the wording of CN codes 8536, 8536 50 and 8536 50 80. As the apparatus only incorporates one switch for connecting one input at a time to the output, it is not a panel for the distribution of electricity. Consequently, classification under heading 8537 as boards, panels, consoles, desks, cabinets and other bases, equipped with two or more apparatus of heading 8535 or 8536, for electric control or the distribution of electricity is excluded. As the apparatus only performs switching which is an individual electrical function identified in a heading of Chapter 85, it is therefore to be classified under CN code 8536 50 80 as other switches.